UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 29, 2010 RECOVERY ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 333-152571 74-3231613 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1515 Wynkoop Street, Suite 200 Denver, CO (Address of Principal Executive Offices) (Zip Code) 888) 887-4449 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. In connection with our $15,000,000 credit agreement entered into with Hexagon Investments, LLC on April 14, 2010 we agreed to negotiate and enter into a registration rights agreement and a stockholders agreement with Hexagon Investments.On June 17, 2008 we entered into a registration rights agreement with Hexagon Investments covering 5,000,000 shares of our common stock owned by Hexagon Investments and 3,000,000 shares of our common stock underlying warrants owned by Hexagon Investments.On June 24, 2010 we also entered into a stockholders agreement with Hexagon Investments and several other stockholders whereby the stockholders party to the agreement agreed to vote their shares in favor of a Hexagon Investments designated person to our board of directors. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Identification of Exhibits Stockholders Agreement with Hexagon Investments SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RECOVERY ENERGY, INC. Date:June 29, 2010 By: /s/ Jeffrey A. Beunier Jeffrey A. Beunier Chief Financial Officer
